Pfeifer, J.,
dissenting.
{¶ 49} Funtime’s rides constitute structures as set forth in R.C. 5701.02(E). To constitute a structure under the statute, the property must (1) be a “permanent fabrication or construction, other than a building, that is attached or affixed to land” and (2) increase “the utilization or enjoyment of the land.” The first element is undisputed, and I would hold that Funtime’s rides do increase the utilization or enjoyment of the land.
{¶ 50} Parks like Geauga Lake and Cedar Point have geographical features that first attracted people. In the 1800s, the area on the northeast side of Geauga Lake was referred to as “Picnic Lake” or “Giles Pond.” Early visitors frequented the area for camping, fishing, and picnicking. Geauga Lake was a popular resort in the 1880s and 90s. The area around the pond was an all-day picnic ground. The old Cleveland Nationals played baseball on Sundays when Cleveland’s blue laws prevented holding city games. The land and the location were the attraction. Over time, however, other attractions were added to enhance the appeal of the land.
{¶ 51} In 1889, the first ride, a steam carousel, opened at the park. In 1925, Geauga Lake built its first roller coaster, the Big Dipper. It was the largest wooden coaster of its time. In 1927, Geauga Lake built the Olympic-size swimming pool in which Johnny Weissmuller broke the world 220-yard free-style swimming record. All manner of attractions were added through the years, from a dance hall to a water park, all intended to make the park more attractive to visitors.
*83{¶ 52} The amusement business is about drawing people to the land. Typically, an amusement park charges an entry fee to enter its grounds. Most parks do not charge on a per-ride basis, and it is not alleged that Funtime did so here. Business is created with an increase in the utilization or enjoyment of the land.
{¶ 53} Appellee points out that size does not matter to the Tax Commissioner and gives examples of massive objects that are not considered fixtures. Tanks and broadcast towers are mentioned in R.C. 5701.03. Cited cases by appellee addressed oil-refinery property, stone piers to support railroad bridges, an in-plant rail network, and 340-foot-long tunnel kilns. However, none of those examples are designed to draw people to a particular place. Most simply aid a business in manufacturing its product or help a business transport its wares to people in other places. It is not the size of Funtime’s rides that makes them structures, but their purpose.
{¶ 54} An amusement-park company is not a manufacturer. It does not manufacture fun. It does everything it can to make a piece of real property as attractive as it can be. Rides are a part of that effort and should be considered structures under R.C. 5701.02(E).
{¶ 55} Geauga Lake has been a recreational area for well over 100 years. Recreational use has been historically demonstrated to be its purpose. Anything that improves the recreational use of the property aids what has become that property’s essential purpose.